Exhibit 10.1

IGNYTA, INC.

EMPLOYMENT INDUCEMENT INCENTIVE AWARD PLAN

ARTICLE 1.

PURPOSE

The purpose of the Ignyta, Inc. Employment Inducement Incentive Award Plan (as
it may be amended or restated from time to time, the “Plan”) is to promote the
success and enhance the value of Ignyta, Inc. (the “Company”) by linking the
individual interests of the Eligible Individuals to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of Eligible Individuals upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 11.

2.2 “Applicable Law” shall mean any applicable law, including without
limitation: (a) provisions of the Code, the Securities Act, the Exchange Act and
any rules or regulations thereunder; (b) corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state,
local or foreign; and (c) rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded.

2.3 “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Dividend Equivalents award, a Stock Payment award or a Stock
Appreciation Right, which may be awarded or granted under the Plan
(collectively, “Awards”).

2.4 “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.5 “Board” shall mean the Board of Directors of the Company.

2.6 “Cause” shall mean (a) the Administrator’s determination that the Holder
failed to substantially perform the Holder’s duties (other than any such failure
resulting from the Holder’s Disability); (b) the Administrator’s determination
that the Holder failed to carry out, or comply with any lawful and reasonable
directive of the Board or the Holder’s immediate



--------------------------------------------------------------------------------

supervisor; (c) the Holder’s conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony, indictable
offense or crime involving moral turpitude; (d) the Holder’s unlawful use
(including being under the influence) or possession of illegal drugs on the
premises of the Company or any of its Subsidiaries or while performing the
Holder’s duties and responsibilities; or (e) the Holder’s commission of an act
of fraud, embezzlement, misappropriation, misconduct, or breach of fiduciary
duty against the Company of any of its Subsidiaries. Notwithstanding the
foregoing, if the Holder is a party to a written employment or consulting
agreement with the Company (or its Subsidiary) in which the term “cause” is
defined, then “Cause” shall be as such term is defined in the applicable written
employment or consulting agreement.

2.7 “Change in Control” shall mean and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its Subsidiaries, an employee benefit plan
maintained by the Company or any of its Subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new Director(s)
(other than a Director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.7(a)
or Section 2.7(c)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
Directors then still in office who either were Directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

2



--------------------------------------------------------------------------------

(ii) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.7(c)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

(d) The Company’s stockholders approve a liquidation or dissolution of the
Company.

In addition, if a Change in Control constitutes a payment event with respect to
any portion of an Award that provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
subsection (a), (b), (c) or (d) with respect to such Award (or portion thereof)
must also constitute a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5) to the extent required by Section 409A.

Notwithstanding the foregoing, a transaction shall not constitute a “Change in
Control” if its purpose is to change the state of the Company’s incorporation.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto; provided that any exercise of authority in conjunction with a
determination of whether a Change in Control is a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5) shall be consistent with
such regulation.

2.8 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.

2.9 “Committee” shall mean the Compensation Committee of the Board, or another
committee or subcommittee of the Board or the Compensation Committee, appointed
as provided in Section 11.1.

2.10 “Common Stock” shall mean the common stock of the Company, par value
$0.00001 per share.

2.11 “Company” shall have the meaning set forth in Article 1.

2.12 “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Subsidiary that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.

2.13 “Director” shall mean a member of the Board, as constituted from time to
time.

 

3



--------------------------------------------------------------------------------

2.14 “Disability” shall mean that the Holder is either (a) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, or
(b) by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, receiving income replacement benefits for
a period of not less than three months under a long-term disability income plan,
if any, covering employees of the Company. For purposes of the Plan, a Holder
shall be deemed to have incurred a Disability if the Holder is determined to be
totally disabled by the Social Security Administration or in accordance with the
applicable disability insurance program of the Company; provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this definition.

2.15 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 8.1.

2.16 “DRO” shall mean a domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act of 1974, as amended from time
to time, or the rules thereunder.

2.17 “Effective Date” shall mean the date the Plan is approved by the Board.

2.18 “Eligible Individual” means any prospective Employee who has not previously
been an Employee or Director of the Company or a Parent or Subsidiary, or who is
commencing employment with the Company or Parent or Subsidiary following a bona
fide period of non-employment by the Company or a Parent or Subsidiary, if he or
she is granted an Award in connection with his or her commencement of employment
with the Company or a Parent or Subsidiary and such grant is an inducement
material to his or her entering into employment with the Company or a Parent or
Subsidiary (within the meaning of NASDAQ Stock Market Rule IM-5636-1 or any
successor rule, if the Company’s securities are traded on the NASDAQ Stock
Market, and/or the applicable requirements of any other established stock
exchange on which the Company’s securities are traded, as applicable, as such
rules and requirements may be amended from time to time). The Administrator may
in its discretion adopt procedures from time to time to ensure that a
prospective Employee is eligible to participate in the Plan prior to the
granting of any Awards to such individual under the Plan (including without
limitation a requirement that each such prospective Employee certify to the
Company prior to the receipt of an Award under the Plan that he or she has not
been previously employed by the Company or a Parent or Subsidiary, or if
previously employed, has had a bona fide period of non-employment, and that the
grant of Awards under the Plan is an inducement material to his or her agreement
to enter into employment with the Company or a Parent or Subsidiary).

2.19 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code) of the Company or of any
Subsidiary.

2.20 “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of

 

4



--------------------------------------------------------------------------------

Shares (or other securities of the Company) or the share price of Common Stock
(or other securities) and causes a change in the per share value of the Common
Stock underlying outstanding Awards.

2.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.22 “Fair Market Value” shall mean, as of any given date, the value of a Share
determined as follows:

(a) If the Common Stock is listed on any (i) established securities exchange
(such as the New York Stock Exchange or the NASDAQ Stock Market), (ii) national
market system or (iii) automated quotation system, its Fair Market Value shall
be the closing sales price for a Share as quoted on such exchange or system for
such date or, if there is no closing sales price for a Share on the date in
question, the closing sales price for a Share on the last preceding date for
which such quotation exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.23 “Good Reason” shall mean (a) a change in the Holder’s position with the
Company (or its Subsidiary employing the Holder) that materially reduces the
Holder’s authority, duties or responsibilities or the level of management to
which he or she reports, (b) a material diminution in the Holder’s level of
compensation (including base salary, fringe benefits and target bonuses under
any corporate performance-based incentive programs) or (c) a relocation of the
Holder’s place of employment by more than 50 miles, provided that such change,
reduction or relocation is effected by the Company (or its Subsidiary employing
the Holder) without the Holder’s consent. Notwithstanding the foregoing, if
Holder is a party to a written employment or consulting agreement with the
Company (or its Subsidiary) in which the term “good reason” is defined, then
“Good Reason” shall be as such term is defined in the applicable written
employment or consulting agreement.

2.24 “Holder” shall mean a person who has been granted an Award.

2.25 “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.

 

5



--------------------------------------------------------------------------------

2.26 “Independent Director” shall mean a Director of the Company who is not an
Employee of the Company and who qualifies as “independent” within the meaning of
NASDAQ Stock Market Rule 5605(a)(2), or any successor rule, if the Company’s
securities are traded on the NASDAQ Stock Market, and/or the applicable
requirements of any other established stock exchange on which the Company’s
securities are traded, as applicable, as such rules and requirements may be
amended from time to time.

2.27 “Non-Employee Director” shall mean a Director of the Company who qualifies
as a “Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act,
or any successor definition.

2.28 “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

2.29 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 5. Any Option granted under the Plan shall be a
Non-Qualified Stock Option.

2.30 “Option Term” shall have the meaning set forth in Section 5.6.

2.31 “Parent” shall mean any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities ending with the Company if each of
the entities other than the Company beneficially owns, at the time of the
determination, securities or interests representing at least 50% of the total
combined voting power of all classes of securities or interests in one of the
other entities in such chain.

2.32 “Permitted Transferee” shall mean, with respect to a Holder, any “family
member” of the Holder, as defined in the instructions to the Form S-8
Registration Statement under the Securities Act, or any other transferee
specifically approved by the Administrator after taking into account Applicable
Law.

2.33 “Plan” shall have the meaning set forth in Article 1.

2.34 “Restricted Stock” shall mean Common Stock awarded under Article 6 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.35 “Restricted Stock Unit” shall mean the right to receive Shares or cash
awarded under Article 7.

2.36 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.37 “Shares” shall mean shares of Common Stock.

2.38 “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 9.

2.39 “Stock Appreciation Right Term” shall have the meaning set forth in
Section 9.4.

 

6



--------------------------------------------------------------------------------

2.40 “Stock Payment” shall mean (a) a payment in the form of Shares, or (b) an
option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 8.2.

2.41 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least 50% of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

2.42 “Termination of Service” shall mean:

(a) As to a Consultant, the time when the engagement of a Holder as a Consultant
to the Company or a Subsidiary is terminated for any reason, with or without
cause, including, without limitation, by resignation, discharge, death,
Disability or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

(b) As to a non-Employee Director, the time when a Holder who is a non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death, Disability or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Subsidiary.

(c) As to an Employee, the time when the employee-employer relationship between
a Holder and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
Disability or retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

The Administrator, in its discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for Cause and all questions of whether particular leaves of absence
constitute a Termination of Service. For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy relationship shall be deemed to be
terminated in the event that the Subsidiary employing or contracting with such
Holder ceases to remain an Subsidiary following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Sections 3.1(b) and 12.2, the aggregate number of Shares which
may be issued or transferred pursuant to Awards under the Plan shall be
1,000,000 Shares.

 

7



--------------------------------------------------------------------------------

(b) To the extent all or a portion of an Award is forfeited, expires, lapses for
any reason, or is settled for cash without the delivery of Shares to the Holder,
any Shares subject to such Award or portion thereof, to the extent of such
forfeiture, expiration, lapse or cash settlement, shall again be available for
future grants of Awards under the Plan. Any Shares tendered by a Holder or
withheld by the Company to satisfy the grant or exercise price or tax
withholding obligation in connection with all or a portion of an Award shall
again be or shall become, as applicable, available for future grants of Awards
pursuant to the Plan. Any Shares subject to a Stock Appreciation Right that are
not issued in connection with the stock settlement of the Stock Appreciation
Right on exercise thereof shall again be available for future grants of Awards
under the Plan. Any Shares repurchased by or surrendered to the Company under
Section 6.4 so that such Shares are returned to the Company shall again be
available for future grants of Awards under the Plan. The payment of Dividend
Equivalents in cash in conjunction with any outstanding Awards shall not be
counted against the Shares available for issuance under the Plan.

3.2 Stock Distributed. Any Shares distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Common Stock or treasury Common
Stock.

ARTICLE 4.

GRANTING OF AWARDS

4.1 Participation. The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. No Eligible Individual shall have any right
to be granted an Award pursuant to the Plan.

4.2 Award Agreement. Each Award shall be evidenced by an Award Agreement that
sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award.

4.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4 At-Will Employment; Voluntary Participation. Nothing in the Plan or Award
Agreement shall confer upon any Holder any right to continue in the employ of
the Company or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company and any Subsidiary, which rights are hereby expressly
reserved, to discharge any Holder at any time for any reason whatsoever, with or
without Cause, and with or without notice, or to terminate or

 

8



--------------------------------------------------------------------------------

change all other terms and conditions of employment or engagement, except to the
extent expressly provided otherwise in a written agreement between the Holder
and the Company or any Subsidiary. Participation by each Holder in the Plan
shall be voluntary and nothing in the Plan shall be construed as mandating that
any Eligible Individual shall participate in the Plan.

4.5 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Administrator, be granted either alone, in addition to, or
in tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

ARTICLE 5.

OPTIONS

5.1 Granting of Options to Eligible Individuals. The Administrator is authorized
to grant Options to Eligible Individuals from time to time, in its discretion,
on such terms and conditions as it may determine, which shall not be
inconsistent with the Plan.

5.2 Option Exercise Price. The exercise price per Share subject to each Option
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value of a Share on the date the Option is granted unless otherwise
determined by the Administrator.

5.3 Option Vesting.

(a) The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary or any other criteria selected by the
Administrator. At any time after the grant of an Option, the Administrator, in
its discretion and subject to whatever terms and conditions it selects, may
accelerate the period during which an Option vests.

(b) No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the Award Agreement evidencing the grant of an
Option or by action of the Administrator following the grant of the Option.
Unless otherwise determined by the Administrator in the Award Agreement or by
action of the Administrator following the grant of the Option, the portion of an
Option that is unexercisable at a Holder’s Termination of Service shall
automatically expire 30 days following such Termination of Service.

5.4 Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, the stock administrator of the Company or such other person or entity
designated by the Administrator, or his, her or its office, as applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option.

 

9



--------------------------------------------------------------------------------

(b) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with Applicable Law. The
Administrator may, in its discretion, also take whatever additional actions it
deems appropriate to effect such compliance including, without limitation,
placing legends on share certificates and issuing stop-transfer notices to
agents and registrars.

(c) In the event that the Option shall be exercised by any person or persons
other than the Holder, appropriate proof of the right of such person or persons
to exercise the Option, as determined in the discretion of the Administrator.

(d) Full payment of the exercise price and applicable withholding taxes for the
shares with respect to which the Option, or portion thereof, is exercised, in a
manner permitted by Section 10.1 and Section 10.2.

5.5 Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
Shares unless otherwise determined by the Administrator and the Administrator
may require that, by the terms of the Option, a partial exercise must be with
respect to a minimum number of shares.

5.6 Option Term. The term of each Option (the “Option Term”) shall be set by the
Administrator in its discretion; provided, however, that the Option Term shall
not be more than 10 years from the date the Option is granted. The Administrator
shall determine the time period, including the time period following a
Termination of Service, during which the Holder has the right to exercise the
vested Options, which time period may not extend beyond the last day of the
Option Term. Except as limited by the requirements of Section 409A of the Code
or the first sentence of this Section 5.6, the Administrator may extend the
Option Term of any outstanding Option, and may extend the time period during
which vested Options may be exercised, in connection with any Termination of
Service of the Holder, and may amend, subject to Section 12.1, any other term or
condition of such Option relating to such a Termination of Service.

ARTICLE 6.

RESTRICTED STOCK

6.1 Award of Restricted Stock.

(a) The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value, if any, of the
Shares to be purchased, unless otherwise permitted by Applicable Law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.

 

10



--------------------------------------------------------------------------------

6.2 Rights as Stockholders. Subject to Section 6.4, upon issuance of Restricted
Stock, the Holder shall have, unless otherwise provided by the Administrator,
all the rights of a stockholder with respect to said Shares, subject to the
restrictions in each individual Award Agreement, including the right to receive
all dividends and other distributions paid or made with respect to the Shares;
provided, however, that, in the discretion of the Administrator, any
extraordinary distributions with respect to the Shares shall be subject to the
restrictions set forth in Section 6.3.

6.3 Restrictions. All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) shall, in
the terms of each individual Award Agreement, be subject to such restrictions
and vesting requirements as the Administrator shall provide. Such restrictions
may include, without limitation, restrictions concerning voting rights and
transferability and such restrictions may lapse separately or in combination at
such times and pursuant to such circumstances or based on such criteria as
selected by the Administrator, including, without limitation, criteria based on
the Holder’s duration of employment, directorship or consultancy with the
Company, Company performance, individual performance or other criteria selected
by the Administrator. By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the applicable Award Agreement.
Unless otherwise determined by the Administrator, Restricted Stock may not be
sold or encumbered until all restrictions are terminated or expire.

6.4 Repurchase or Forfeiture of Restricted Stock. Except as otherwise determined
by the Administrator at the time of the grant of the Award or thereafter, (a) if
no price was paid by the Holder for the Restricted Stock, upon a Termination of
Service during the applicable restriction period, the Holder’s rights in
unvested Restricted Stock then subject to restrictions shall lapse, and such
Restricted Stock shall be surrendered to the Company and cancelled without
consideration, and (b) if a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the applicable Award Agreement.

6.5 Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock shall include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company, in its discretion, may
(a) retain physical possession of any stock certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or
(b) require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed and that the Holder
deliver a stock power, endorsed in blank, relating to such Restricted Stock.

 

11



--------------------------------------------------------------------------------

6.6 Section 83(b) Election. If a Holder makes an election under Section 83(b) of
the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

ARTICLE 7.

RESTRICTED STOCK UNITS

7.1 Grant of Restricted Stock Units. The Administrator is authorized to grant
Awards of Restricted Stock Units to any Eligible Individual selected by the
Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.

7.2 Purchase Price. The Administrator shall specify the purchase price, if any,
to be paid by the Holder to the Company with respect to any Restricted Stock
Unit award; provided, however, that value of the consideration shall not be less
than the par value of a Share, unless otherwise permitted by Applicable Law.

7.3 Vesting of Restricted Stock Units. At the time of grant, the Administrator
shall specify the date or dates on which the Restricted Stock Units shall become
fully vested and nonforfeitable, and may specify such conditions to vesting as
it deems appropriate, including, without limitation, vesting based upon the
Holder’s duration of service to the Company or any Subsidiary, Company
performance, individual performance or other specific criteria, in each case on
a specified date or dates or over any period or periods, as determined by the
Administrator.

7.4 Maturity and Payment. At the time of grant, the Administrator shall specify
the maturity date applicable to each grant of Restricted Stock Units, which
shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise set forth in an applicable Award
Agreement, the maturity date relating to each Restricted Stock Unit shall not
occur following the later of (a) the 15th day of the third month following the
end of the calendar year in which the applicable portion of the Restricted Stock
Unit vests; or (b) the 15th day of the third month following the end of the
Company’s fiscal year in which the applicable portion of the Restricted Stock
Unit vests. On the maturity date, the Company shall, subject to Section 10.4,
transfer to the Holder one unrestricted, fully transferable Share for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited, or in the discretion of the Administrator, an amount in cash equal to
the Fair Market Value of such Shares on the maturity date or a combination of
cash and Common Stock as determined by the Administrator.

7.5 No Rights as a Stockholder. Unless otherwise determined by the
Administrator, a Holder of Restricted Stock Units shall possess no incidents of
ownership with respect to the Shares represented by such Restricted Stock Units,
unless and until such Shares are transferred to the Holder pursuant to the terms
of this Plan and the Award Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE 8.

DIVIDEND EQUIVALENTS, STOCK PAYMENTS

8.1 Dividend Equivalents.

(a) Dividend Equivalents may be granted by the Administrator based on dividends
declared on the Common Stock, to be credited as of dividend payment dates with
respect to dividends with record dates that occur during the period between the
date an Award is granted to a Holder and the date such Award vests, is
exercised, is distributed or expires, as determined by the Administrator. Such
Dividend Equivalents shall be converted to cash or additional Shares by such
formula and at such time and subject to such restrictions and limitations as may
be determined by the Administrator. In addition, Dividend Equivalents with
respect to an Award with performance-based vesting that are based on dividends
paid prior to the vesting of such Award shall only be paid out to the Holder to
the extent that the performance-based vesting conditions are subsequently
satisfied and the Award vests.

(b) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

8.2 Stock Payments. The Administrator is authorized to make Stock Payments to
any Eligible Individual. The number or value of Shares of any Stock Payment
shall be determined by the Administrator and may be based upon any specific
criteria, including service to the Company or any Subsidiary, determined by the
Administrator. Shares underlying a Stock Payment which is subject to a vesting
schedule or other conditions or criteria set by the Administrator shall not be
issued until those conditions have been satisfied. Unless otherwise provided by
the Administrator, a Holder of a Stock Payment shall have no rights as a Company
stockholder with respect to such Stock Payment until such time as the Stock
Payment has vested and the Shares underlying the Award have been issued to the
Holder. Stock Payments may, but are not required to, be made in lieu of base
salary, bonus, fees or other cash compensation otherwise payable to such
Eligible Individual.

8.3 Purchase Price. The Administrator may establish the purchase price of Shares
distributed as a Stock Payment award; provided, however, that value of the
consideration shall not be less than the par value of a Share, unless otherwise
permitted by Applicable Law.

ARTICLE 9.

STOCK APPRECIATION RIGHTS

9.1 Grant of Stock Appreciation Rights.

(a) The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its discretion, on such terms and
conditions as it may determine, which shall not be inconsistent with the Plan.

(b) A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a

 

13



--------------------------------------------------------------------------------

specified portion of the Stock Appreciation Right (to the extent then
exercisable pursuant to its terms) and to receive from the Company an amount
determined by multiplying the difference obtained by subtracting the exercise
price per share of the Stock Appreciation Right from the Fair Market Value on
the date of exercise of the Stock Appreciation Right by the number of Shares
with respect to which the Stock Appreciation Right shall have been exercised,
subject to any limitations the Administrator may impose. Unless otherwise
determined by the Administrator, the exercise price per Share subject to each
Stock Appreciation Right shall be set by the Administrator, but shall not be
less than 100% of the Fair Market Value on the date the Stock Appreciation Right
is granted.

9.2 Stock Appreciation Right Vesting.

(a) The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator, and
the Administrator may determine that a Stock Appreciation Right may not be
exercised in whole or in part for a specified period after it is granted. Such
vesting may be based on service with the Company or any Subsidiary or any other
criteria selected by the Administrator. At any time after grant of a Stock
Appreciation Right, the Administrator, in its discretion and subject to whatever
terms and conditions it selects, may accelerate the period during which a Stock
Appreciation Right vests.

(b) No portion of a Stock Appreciation Right which is unexercisable at a
Holder’s Termination of Service shall thereafter become exercisable, except as
may be otherwise provided by the Administrator in an Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right.
Unless otherwise determined by the Administrator in the Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right,
the portion of a Stock Appreciation Right which is unexercisable at a Holder’s
Termination of Service shall automatically expire 30 days following such
Termination of Service.

9.3 Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, the stock administrator of the Company, or such other
person or entity designated by the Administrator, or his, her or its office, as
applicable:

(a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then entitled to exercise the Stock Appreciation Right or such portion of
the Stock Appreciation Right.

(b) Such representations and documents as the Administrator, in its discretion,
deems necessary or advisable to effect compliance with Applicable Law. The
Administrator, in its discretion, may also take whatever additional actions it
deems appropriate to effect such compliance, including, without limitation,
placing legends on share certificates and issuing stop-transfer notices to
agents and registrars.

 

14



--------------------------------------------------------------------------------

(c) In the event that the Stock Appreciation Right shall be exercised by any
person or persons other than the Holder, appropriate proof of the right of such
person or persons to exercise the Stock Appreciation Right, as determined in the
discretion of the Administrator.

(d) Full payment of the exercise price and applicable withholding taxes for the
Shares with respect to which the Stock Appreciation Right, or portion thereof,
is exercised, in a manner permitted by Section 10.1 and Section 10.2.

9.4 Stock Appreciation Right Term. The term of each Stock Appreciation Right
(the “Stock Appreciation Right Term”) shall be set by the Administrator in its
discretion; provided, however, that the Stock Appreciation Right Term shall not
be more than ten (10) years from the date the Stock Appreciation Right is
granted. The Administrator shall determine the time period, including the time
period following a Termination of Service, during which the Holder has the right
to exercise the vested Stock Appreciation Rights, which time period may not
extend beyond the last day of the Stock Appreciation Right Term applicable to
such Stock Appreciation Right. Except as limited by the requirements of
Section 409A of the Code or the first sentence of this Section 9.4, the
Administrator may extend the Stock Appreciation Right Term of any outstanding
Stock Appreciation Right, and may extend the time period during which vested
Stock Appreciation Rights may be exercised, in connection with any Termination
of Service of the Holder, and may amend, subject to Section 12.1, any other term
or condition of such Stock Appreciation Right relating to such a Termination of
Service.

9.5 Payment. Payment of the amounts payable with respect to Stock Appreciation
Rights pursuant to this Article 9 shall be in cash, Shares (based on Fair Market
Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

ARTICLE 10.

ADDITIONAL TERMS OF AWARDS

10.1 Payment. The Administrator shall determine the methods by which payments by
any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) held for such period of time as may be required by
the Administrator in order to avoid adverse accounting consequences, in each
case, having a Fair Market Value on the date of delivery equal to the aggregate
payments required, (c) delivery of a written or electronic notice that the
Holder has placed a market sell order with a broker acceptable to the Company
with respect to Shares then issuable upon exercise or vesting of an Award, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) any other form of legal consideration
acceptable to the Administrator in its discretion. The Administrator shall also
determine the methods by which Shares shall be delivered or deemed to be
delivered to Holders. Notwithstanding any other provision of the Plan to the
contrary, no Holder who is a Director or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
make payment with respect

 

15



--------------------------------------------------------------------------------

to any Awards granted under the Plan, or continue any extension of credit with
respect to such payment, with a loan from the Company or a loan arranged by the
Company in violation of Section 13(k) of the Exchange Act.

10.2 Tax Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Holder to remit to the Company, an
amount sufficient to satisfy federal, state, local and foreign taxes (including
the Holder’s FICA, employment tax or other social security contribution
obligation) required by law to be withheld with respect to any taxable event
concerning a Holder arising as a result of the Plan. The Administrator shall
determine the methods by which payments by any Holder with respect to the tax
withholding obligations with respect to any Awards granted under the Plan shall
be made, which methods may include any of the methods permitted under
Section 10.1 above. Without limiting the foregoing, the Administrator, in its
discretion and in satisfaction of the foregoing requirement, may withhold, or
allow a Holder to elect to have the Company withhold, Shares otherwise issuable
under an Award (or allow the surrender of Shares). Unless otherwise determined
by the Administrator, the number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a Fair Market
Value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes that are applicable
to such supplemental taxable income. The Administrator shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
Shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.

10.3 Transferability of Awards.

(a) Except as otherwise provided in Section 10.3(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the Shares underlying such Award have been issued, and
all restrictions applicable to such Shares have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or the Holder’s successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by Section 10.3(a)(i); and

(iii) During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to such Holder under the Plan, unless it has
been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the

 

16



--------------------------------------------------------------------------------

Award Agreement, be exercised by the Holder’s personal representative or by any
person empowered to do so under the deceased Holder’s will or under the
then-applicable laws of descent and distribution.

(b) Notwithstanding Section 10.3(a), the Administrator, in its discretion, may
determine to permit a Holder to transfer an Award to any one or more Permitted
Transferees, subject to the following terms and conditions: (i) an Award
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO;
(ii) an Award transferred to a Permitted Transferee shall continue to be subject
to all the terms and conditions of the Award as applicable to the original
Holder (other than the ability to further transfer the Award); and (iii) the
Holder and the Permitted Transferee shall execute any and all documents
requested by the Administrator, including, without limitation documents to
(A) confirm the status of the transferee as a Permitted Transferee, (B) satisfy
any requirements for an exemption for the transfer under Applicable Law and
(C) evidence the transfer.

(c) Notwithstanding Section 10.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any distribution with respect to any Award upon the Holder’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Award Agreement applicable to the Holder, except to the
extent the Plan and Award Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator. If the Holder
is married or a domestic partner in a domestic partnership qualified under
Applicable Law and resides in a community property state, a designation of a
person other than the Holder’s spouse or domestic partner, as applicable, as the
Holder’s beneficiary with respect to more than 50% of the Holder’s interest in
the Award shall not be effective without the prior written or electronic consent
of the Holder’s spouse or domestic partner. If no beneficiary has been
designated or survives the Holder, payment shall be made to the person entitled
thereto pursuant to the Holder’s will or the laws of descent and distribution.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Holder at any time; provided that the change or revocation is filed with the
Administrator prior to the Holder’s death.

10.4 Conditions to Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares issuable pursuant to any Award, unless and until the Board or
the Committee has determined, with advice of counsel, that the issuance of such
Shares is in compliance with Applicable Law and the Shares are covered by an
effective registration statement or applicable exemption from registration. In
addition to the terms and conditions provided herein, the Board or the Committee
may require that a Holder make such reasonable covenants, agreements and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with Applicable Law.

(b) All Share certificates delivered pursuant to the Plan and all Shares issued
pursuant to book entry procedures are subject to any stop-transfer orders and
other restrictions as the Administrator deems necessary or advisable to comply
with Applicable Law. The Administrator may place legends on any Share
certificate or book entry to reference restrictions applicable to the Shares.

 

17



--------------------------------------------------------------------------------

(c) The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the discretion of the Administrator.

(d) No fractional Shares shall be issued and the Administrator, in its
discretion, shall determine whether cash shall be given in lieu of fractional
Shares or whether such fractional Shares shall be eliminated by rounding down.

(e) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by Applicable Law, the Company shall not
deliver to any Holder certificates evidencing Shares issued in connection with
any Award and instead such Shares shall be recorded in the books of the Company
(or, as applicable, its transfer agent or stock plan administrator).

10.5 Forfeiture and Claw-Back Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in an Award Agreement or
otherwise, or to require a Holder to agree by separate written or electronic
instrument, that:

(a) (i) Any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Shares underlying the Award, shall be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for Cause; and

(b) All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by the Holder upon any receipt or exercise of any
Award or upon the receipt or resale of any Shares underlying the Award) shall be
subject to the provisions of any claw-back policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.

10.6 Repricing. Subject to Section 12.2, the Administrator shall have the
authority, without the approval of the stockholders of the Company, to amend any
outstanding Option or Stock Appreciation Right to reduce its price per share or
cancel any Option or Stock Appreciation Right in exchange for cash or another
Award when the Option or Stock Appreciation Right price per share exceeds the
Fair Market Value of the underlying Shares.

 

18



--------------------------------------------------------------------------------

ARTICLE 11.

ADMINISTRATION

11.1 Administrator. The “Administrator” of the Plan shall be the Committee (or
another committee or a subcommittee of the Board assuming the functions of the
Committee under the Plan) and, unless otherwise determined by the Board, shall
consist solely of two or more members of the Board appointed by and holding
office at the pleasure of the Board, each of whom is an Independent Director and
a Non-Employee Director. Notwithstanding the foregoing, any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 11.1 or otherwise provided
in any charter of the Committee. Except as may otherwise be provided in any
charter of the Committee, appointment of Committee members shall be effective
upon acceptance of appointment. Committee members may resign at any time by
delivering written or electronic notice to the Board. Vacancies in the Committee
may only be filled by the Board.

11.2 Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and Award
Agreements, and to adopt such rules for the administration, interpretation and
application of the Plan as are not inconsistent therewith, to interpret, amend
or revoke any such rules and to amend any Award Agreement; provided that the
rights or obligations of the Holder of the Award that is the subject of any such
Award Agreement are not affected adversely by such amendment, unless the consent
of the Holder is obtained or such amendment is otherwise permitted under
Section 10.5 or Section 12.10. Any such grant or award under the Plan need not
be the same with respect to each Holder.

11.3 Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

11.4 Authority of Administrator. Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:

(a) Adopt procedures from time to time intended to ensure that an individual is
an Eligible Individual prior to the granting of any Awards to such individual
under the Plan (including without limitation a requirement, if any, that each
such individual certify to the Company prior to the receipt of an Award under
the Plan that he or she has not been previously employed by the Company or a
Subsidiary, or if previously employed, has had a bona fide period of
non-employment, and that the grant of Awards under the Plan is an inducement
material to his or her agreement to enter into employment with the Company or a
Subsidiary);

 

19



--------------------------------------------------------------------------------

(b) Designate Eligible Individuals to receive Awards;

(c) Determine the type or types of Awards to be granted to Eligible Individuals;

(d) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(e) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, purchase
price, any restrictions or limitations on the Award, any schedule for vesting,
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, and any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Administrator in its sole discretion determines;

(f) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(g) Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(h) Decide all other matters that must be determined in connection with an
Award;

(i) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(j) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement;

(k) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan; and

(l) Accelerate wholly or partially the vesting or lapse of restrictions of any
Award or portion thereof at any time after the grant of an Award, subject to
whatever terms and conditions it selects and Section 12.2(d).

11.5 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, and any Award Agreement and all decisions
and determinations by the Administrator with respect to the Plan are final,
binding and conclusive on all parties.

11.6 Actions Required Upon Grant of Award. Following the issuance of any Award
under the Plan, the Company shall, in accordance with the listing requirements
of the applicable securities exchange, (a) promptly issue a press release
disclosing the material terms of the grant,

 

20



--------------------------------------------------------------------------------

including the recipient(s) of the grant and the number of shares involved (and
if the disclosure relates to an award to only one person, or to executive
officers, or the award was individually negotiated, then the disclosure must
include the identity of the recipient), and (b) notify the applicable securities
exchange of such grant no later than the earlier to occur of (i) five calendar
days after entering into the agreement to issue the Award or (ii) the date of
the public announcement of the Award.

ARTICLE 12.

MISCELLANEOUS PROVISIONS

12.1 Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 12.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. Except as provided in Section 12.10, no amendment,
suspension or termination of the Plan shall, without the consent of the Holder,
impair any rights or obligations under any Award theretofore granted or awarded,
unless the Award itself otherwise expressly so provides. No Awards may be
granted or awarded during any period of suspension or after termination of the
Plan.

12.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator may make equitable adjustments,
if any, to reflect such change with respect to: (i) the aggregate number and
kind of shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 on the maximum number and kind of
shares which may be issued under the Plan); (ii) the number and kind of Shares
(or other securities or property) subject to outstanding Awards; (iii) the terms
and conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iv) the
grant or exercise price per share for any outstanding Awards under the Plan.

 

21



--------------------------------------------------------------------------------

(b) In the event of any transaction or event described in Section 12.2(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary of the Company, or the financial statements of the Company or any
Subsidiary, or of changes in Applicable Law or accounting principles, including,
without limitation, a Change in Control, the Administrator, in its discretion,
and on such terms and conditions as it deems appropriate, either by the terms of
the Award or by action taken prior to the occurrence of such transaction or
event and either automatically or upon the Holder’s request, is hereby
authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Holder’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 12.2 the Administrator determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator, in its discretion, having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards and Awards which may be granted in the future;

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 12.2(a) and 12.2(b), the
Administrator shall equitably adjust each outstanding Award, which adjustments
may include adjustments to the number and type of securities subject to each
outstanding Award and/or the exercise price or grant price thereof, if
applicable, the grant of new Awards to Holders, and/or the making of a cash
payment to Holders, as the Administrator deems appropriate to reflect such
Equity Restructuring. The adjustments provided under this Section 12.2(c) shall
be nondiscretionary and shall be final and binding on the affected Holder and
the Company; provided that whether an adjustment is equitable shall be
determined in the discretion of the Administrator.

(d) Notwithstanding any other provision of the Plan, in the event of a Change in
Control, each outstanding Award shall continue in effect or be assumed or an
equivalent Award substituted by the successor corporation or a parent or
subsidiary of the successor corporation.

 

22



--------------------------------------------------------------------------------

(e) In the event that the successor corporation in a Change in Control refuses
to assume or substitute for an Award, the Administrator may cause all or any
portion of such Award to become fully vested and/or exercisable and/or payable
immediately prior to the consummation of such transaction and all forfeiture
restrictions on all or any portion of such Award to lapse. If an Award is
exercisable in lieu of assumption or substitution in the event of a Change in
Control, the Administrator shall notify the Holder that the Award shall be fully
exercisable for a period of 15 days from the date of such notice, contingent
upon the occurrence of the Change in Control, and the Award shall terminate upon
the expiration of such period.

(f) For the purposes of this Section 12.2, an Award shall be considered assumed
if, following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control was not solely common stock of
the successor corporation or its parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of the Award, for each Share subject to an Award, to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per-share consideration received by holders of Common Stock in the
Change in Control.

(g) The Administrator, in its discretion, may include such further provisions
and limitations in any Award, agreement or certificate, as it may deem equitable
and in the best interests of the Company that are not inconsistent with the
provisions of the Plan.

(h) No adjustment or action shall be authorized to the extent such adjustment or
action would result in short-swing profits liability under Section 16 or violate
the exemptive conditions of Rule 16b-3 unless the Administrator determines that
the Award is not to comply with such exemptive conditions.

(i) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

(j) No action shall be taken under this Section 12.2 which shall cause an Award
to fail to be exempt from or comply with Section 409A of the Code or the
Treasury Regulations thereunder.

 

23



--------------------------------------------------------------------------------

(k) In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the Shares or the share price of the Common Stock including any Equity
Restructuring, for reasons of administrative convenience, the Company, in its
discretion, may refuse to permit the exercise of any Award during a period of up
to thirty (30) days prior to the consummation of any such transaction.

12.3 Stockholder Approval Not Required. It is expressly intended that approval
of the Company’s stockholders not be required as a condition of the
effectiveness of the Plan, and the Plan’s provisions shall be interpreted in a
manner consistent with such intent for all purposes. Specifically, NASDAQ Stock
Market Rule 5635(c) generally requires stockholder approval for stock option
plans or other equity compensation arrangements adopted by companies whose
securities are listed on the NASDAQ Stock Market pursuant to which stock awards
or stock may be acquired by officers, directors, employees or consultants of
such companies. NASDAQ Stock Market Rule 5635(c)(4) provides an exemption in
certain circumstances for “employment inducement” awards (within the meaning of
NASDAQ Stock Market Rule 5635(c)(4)). Notwithstanding anything to the contrary
herein, if the Company’s securities are traded on the NASDAQ Stock Market, then
Awards under the Plan may only be made to Employees who have not previously been
an Employee or Director of the Company or a Parent or Subsidiary, or following a
bona fide period of non-employment by the Company or a Parent or Subsidiary, in
each case as an inducement material to the Employee’s entering into employment
with the Company or a Parent or Subsidiary. Awards under the Plan will be
approved by (a) the Company’s Compensation Committee comprised of a majority of
the Company’s Independent Directors or (b) a majority of the Company’s
Independent Directors. Accordingly, pursuant to NASDAQ Stock Market Rule
5635(c)(4), the issuance of Awards and the Shares issuable upon exercise or
vesting of such Awards pursuant to the Plan are not subject to the approval of
the Company’s stockholders.

12.4 No Stockholders Rights. Except as otherwise provided herein, a Holder shall
have none of the rights of a stockholder with respect to Shares covered by any
Award until the Holder becomes the record owner of such Shares.

12.5 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

12.6 Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

 

24



--------------------------------------------------------------------------------

12.7 Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. To the extent
permitted by Applicable Law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to Applicable Law.

12.8 Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

12.9 Governing Law. The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof or of any other jurisdiction.

12.10 Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and any
Award Agreements shall be interpreted in accordance with Section 409A of the
Code, including without limitation any such regulations or other guidance that
may be issued after the Effective Date. Notwithstanding any provision of the
Plan to the contrary, in the event that following the Effective Date the
Administrator determines that any Award may be subject to Section 409A of the
Code (including Department of Treasury guidance as may be issued after the
Effective Date), the Administrator may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and thereby avoid the
application of any penalty taxes under such Section.

12.11 No Rights to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.

 

25



--------------------------------------------------------------------------------

12.12 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Holder any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

12.13 Indemnification. To the extent allowable pursuant to Applicable Law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

12.14 Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

12.15 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

* * * * *

 

26



--------------------------------------------------------------------------------

IGNYTA, INC.

EMPLOYMENT INDUCEMENT INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE

Ignyta, Inc. (the “Company”), pursuant to its Employment Inducement Incentive
Award Plan, as amended from time to time (the “Plan”), hereby grants to the
holder listed below (“Holder”), an option to purchase the number of shares of
Common Stock (“Stock”) set forth below (the “Option”). The Option is subject to
the terms and conditions set forth in this Stock Option Grant Notice (the “Grant
Notice”) and the Stock Option Agreement attached hereto as Exhibit A (the
“Agreement”) and the Plan, which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in the Grant Notice and the Agreement.

 

Holder:       Grant Date:       Vesting Commencement Date:       Exercise Price
per Share:    $    Total Exercise Price:    $    Total Number of Shares Subject
to the Option:       shares Expiration Date:       Vesting Schedule:    [To be
specified in individual agreements] Type of Option:    ¨    Non-Qualified Stock
Option

By Holder’s signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Agreement and the Grant Notice. Holder has reviewed
the Plan, the Agreement and the Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing the Grant Notice
and fully understands all provisions of the Plan, the Agreement and the Grant
Notice. Holder hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, the Agreement or the Grant Notice.

 

IGNYTA, INC.     HOLDER By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

     



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Holder an Option under the Plan to purchase the number of shares
of Stock set forth in the Grant Notice.

ARTICLE 1.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice.

1.2 Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

ARTICLE 2.

GRANT OF OPTION

2.1 Grant of Option; Employment Inducement Award. For good and valuable
consideration, receipt of which is acknowledged by the Company, effective as of
the grant date set forth in the Grant Notice (the “Grant Date”), the Company has
granted to Holder the Option to purchase any part or all of an aggregate number
of shares of Stock set forth in the Grant Notice, upon the terms and conditions
set forth in the Plan, this Agreement and the Grant Notice, subject to
adjustments as provided in Section 12.2 of the Plan. The Option shall be a
Non-Qualified Stock Option. The Option is intended to constitute an “employment
inducement” award under Nasdaq Stock Market (“Nasdaq”) Rule 5635(c)(4), and
consequently is intended to be exempt from the Nasdaq rules regarding
shareholder approval of stock option plans or other equity compensation
arrangements. This Agreement and the terms and conditions of the Option shall be
interpreted in accordance and consistent with such exemption.

2.2 Exercise Price. The exercise price per share of the shares of Stock subject
to the Option (the “Exercise Price”) shall be as set forth in the Grant Notice.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, Holder agrees to render faithful and efficient services to the
Company or any Subsidiary. Nothing in the Plan, this Agreement or the Grant
Notice shall confer upon Holder any right to continue in the employ or service
of the Company or any Subsidiary or shall interfere with or restrict in any way
the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Holder at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Holder.



--------------------------------------------------------------------------------

ARTICLE 3.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Sections 3.2, 3.3, 5.10 and 5.15 hereof, the Option shall become
vested and exercisable in such amounts and at such times as are set forth in the
Grant Notice.

(b) No portion of the Option which has not become vested and exercisable at the
date of Holder’s Termination of Service shall thereafter become vested and
exercisable, except as may be otherwise provided by the Administrator or as set
forth in a written agreement between the Company and Holder.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration date set forth in the Grant Notice;

(b) Except as the Administrator may otherwise approve, in the event of Holder’s
Termination of Service other than for Cause or by reason of Holder’s death or
Disability, the expiration of three (3) months from the date of Holder’s
Termination of Service;

(c) Except as the Administrator may otherwise approve, the expiration of one
(1) year from the date of Holder’s Termination of Service by reason of Holder’s
death or Disability; or

(d) Except as the Administrator may otherwise approve, upon Holder’s Termination
of Service for Cause.

With respect to any unvested portion of the Option, the Option will expire on
the date that is 30 days following Holder’s Termination of Service other than
for Cause, or such shorter period as may be determined by the Administrator.

3.4 Tax Withholding. Notwithstanding any other provision of this Agreement:

(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Holder to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Subsidiaries may withhold or Holder may make such payment in
one or more of the forms specified below:

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

 

A-2



--------------------------------------------------------------------------------

(ii) by the deduction of such amount from other compensation payable to Holder;

(iii) with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by requesting
that the Company withhold a net number of shares of Stock issuable upon the
exercise of the Option having a then current Fair Market Value not exceeding the
amount necessary to satisfy the withholding obligation of the Company and its
Subsidiaries based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes;

(iv) with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by tendering to
the Company shares of Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

(v) with respect to any withholding taxes arising in connection with the
exercise of the Option, through the delivery of a notice that Holder has placed
a market sell order with a broker acceptable to the Company with respect to
shares of Stock then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company or the Subsidiary with respect to which the withholding obligation
arises in satisfaction of such withholding taxes; provided that payment of such
proceeds is then made to the Company or the applicable Subsidiary at such time
as may be required by the Administrator, but in any event not later than the
settlement of such sale; or

(vi) in any combination of the foregoing.

(b) With respect to any withholding taxes arising in connection with the Option,
in the event Holder fails to provide timely payment of all sums required
pursuant to Section 3.4(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Holder to satisfy all or
any portion of Holder’s required payment obligation pursuant to
Section 3.4(a)(ii) or Section 3.4(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing shares of Stock issuable
with respect to the exercise of the Option to Holder or his or her legal
representative unless and until Holder or his or her legal representative shall
have paid or otherwise satisfied in full the amount of all federal, state, local
and foreign taxes applicable with respect to the taxable income of Holder
resulting from the exercise of the Option or any other taxable event related to
the Option.

(c) In the event any tax withholding obligation arising in connection with the
Option will be satisfied under Section 3.4(a)(iii) above, then the Company may
elect to instruct any brokerage firm determined acceptable to the Company for
such purpose to sell on Holder’s behalf a whole number of shares from those
shares of Stock that are issuable upon exercise of the Option as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
tax withholding obligation and to remit the proceeds of such sale to the Company
or the Subsidiary with respect to which the withholding obligation arises.
Holder’s acceptance of this Award constitutes Holder’s instruction and
authorization to the Company and such brokerage firm to complete the
transactions described in this Section 3.4(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any shares of Stock to Holder until the foregoing tax withholding
obligations are satisfied.

 

A-3



--------------------------------------------------------------------------------

(d) Holder is ultimately liable and responsible for all taxes owed in connection
with the Option, regardless of any action the Company or any Subsidiary takes
with respect to any tax withholding obligations that arise in connection with
the Option. Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or exercise of the Option or the subsequent sale of Stock.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the Option to reduce or eliminate Holder’s tax liability.

ARTICLE 4.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. Except as provided in Section 5.3, during the
lifetime of Holder, only Holder may exercise the Option or any portion thereof,
unless it has been disposed of, with the consent of the Administrator, pursuant
to a DRO. After the death of Holder, any exercisable portion of the Option may,
prior to the time when the Option becomes unexercisable under Section 3.3
hereof, be exercised by Holder’s personal representative or by any person
empowered to do so under the deceased Holder’s will or under the then applicable
laws of descent and distribution.

4.2 Partial Exercise. Subject to Section 5.2, any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3 hereof.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of the Company (or any third party
administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof.

(a) An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;

(b) The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, in such form of
consideration permitted under Section 4.4 hereof that is acceptable to the
Administrator;

(c) The payment of any applicable withholding tax in accordance with
Section 3.4;

(d) Any other written representations or documents as may be required in the
Administrator’s sole discretion to effect compliance with Applicable Law; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Holder, appropriate proof
of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Administrator shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

A-4



--------------------------------------------------------------------------------

4.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Holder:

(a) by cash or check made payable to the Company;

(b) by the deduction of such amount from other compensation payable to Holder;

(c) With the consent of the Administrator, surrender of shares of Stock
(including, without limitation, shares of Stock otherwise issuable upon exercise
of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof;

(d) Through the delivery of a notice that Holder has placed a market sell order
with a broker acceptable to the Company with respect to shares of Stock then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or

(e) Any other form of legal consideration acceptable to the Administrator.

4.5 Conditions to Issuance of Stock. The Company shall not be required to issue
or deliver any shares of Stock purchased upon the exercise of the Option or
portion thereof prior to fulfillment of all of the following conditions: (a) the
admission of such shares of Stock to listing on all stock exchanges on which
such Stock is then listed, (b) the completion of any registration or other
qualification of such shares of Stock under any state or federal law or under
rulings or regulations of the Securities and Exchange Commission or other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable, (c) the obtaining of any approval or
other clearance from any state or federal governmental agency which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable, (d) the lapse of such reasonable period of time following the
exercise of the Option as the Administrator may from time to time establish for
reasons of administrative convenience; (e) the receipt by the Company of full
payment for such shares of Stock in accordance with Section 4.4 hereof, and
(f) the receipt of full payment of any applicable withholding tax in accordance
with Section 3.4 by the Company or its Subsidiary with respect to which the
applicable withholding obligation arises.

4.6 Rights as Stockholder. Neither Holder nor any person claiming under or
through Holder will have any of the rights or privileges of a stockholder of the
Company in respect of any shares of Stock purchasable upon the exercise of any
part of the Option unless and until certificates representing such shares of
Stock (which may be in book-entry form) will have been issued and recorded on
the records of the Company or its transfer agents or registrars and delivered to
Holder (including through electronic delivery to a brokerage account). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of such issuance, recordation and delivery, except as
provided in Section 12.2 of the Plan. Except as otherwise provided herein, after
such issuance, recordation and delivery, Holder will have all the rights of a
stockholder of the Company with respect to such shares of Stock, including,
without limitation, the right to receipt of dividends and distributions on such
shares.

ARTICLE 5.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and

 

A-5



--------------------------------------------------------------------------------

application of the Plan, this Agreement and the Grant Notice as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator will be
final and binding upon Holder, the Company and all other interested persons. To
the extent allowable pursuant to Applicable Law, no member of the Committee or
the Board will be personally liable for any action, determination or
interpretation made with respect to the Plan, this Agreement or the Grant
Notice.

5.2 Whole Shares. The Option may only be exercised for whole shares of Stock.

5.3 Option Not Transferable.

(a) Subject to Section 5.3(b) hereof, the Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, or, subject to the consent of the Administrator, pursuant to a
DRO, unless and until the shares of Stock underlying the Option have been
issued, and all restrictions applicable to such shares of Stock have lapsed.
Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of Holder or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

(b) Notwithstanding any other provision in this Agreement, with the consent of
the Administrator, the Option may be transferred to, exercised by and paid to
one or more Permitted Transferees, subject to the terms and conditions set forth
in Section 10.3 of the Plan. Subject to such conditions and procedures as the
Administrator may require, a Permitted Transferee may exercise the Option or any
portion therefor during the Holder’s lifetime.

5.4 Adjustments. The Administrator may accelerate the vesting of all or a
portion of the Option in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Stock contemplated by Section 12.2 of the Plan (including, without limitation,
an extraordinary cash dividend on such Stock), the Administrator may make such
adjustments as the Administrator deems appropriate in the number of shares of
Stock subject to the Option, the exercise price of the Option and the kind of
securities that may be issued upon exercise of the Option. Holder acknowledges
that the Option is subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan, including
Section 12.2 of the Plan.

5.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to Holder
shall be addressed to Holder (or, if Holder is then deceased, to the person
entitled to exercise the Option pursuant to Section 4.1) at Holder’s last
address reflected on the Company’s records. By a notice given pursuant to this
Section 5.5, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

5.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

A-6



--------------------------------------------------------------------------------

5.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.8 Conformity to Securities Laws. Holder acknowledges that the Plan, this
Agreement and the Grant Notice are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to Applicable Law.

5.9 Tax Representations. Holder has reviewed with Holder’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement and the Grant Notice. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.

5.10 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Holder.

5.11 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.3 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

5.12 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Option, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

5.13 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Holder any right to continue to serve as an employee or other
service provider of the Company or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company and its Subsidiaries, which rights
are hereby expressly reserved, to discharge or terminate the services of Holder
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written agreement between the Company
or a Subsidiary and Holder.

5.14 Entire Agreement. The Plan, this Agreement and the Grant Notice (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Holder with respect to the subject matter hereof, including without limitation,
the provisions of any employment agreement or offer letter regarding equity

 

A-7



--------------------------------------------------------------------------------

awards to be awarded to Holder by the Company, or any other oral, implied or
written promises, statements, understandings, undertakings or agreements by the
Company or any of its representatives regarding equity awards to be awarded to
Holder by the Company.

5.15 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, this Agreement and the Grant
Notice, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Holder or any other person for failure to do so) to adopt such
amendments to the Plan, this Agreement or the Grant Notice, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

5.16 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

5.17 Limitation on Holder’s Rights. Participation in the Plan confers no rights
or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Holder shall have only the rights of
a general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the Option, and rights no greater than
the right to receive the Stock as a general unsecured creditor with respect to
options, as and when exercised pursuant to the terms hereof.

5.18 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

5.19 Broker-Assisted Sales. In the event of any broker-assisted sale of shares
of Stock in connection with the payment of withholding taxes as provided in
Section 3.4(a)(v) or Section 3.4(c) or the payment of the exercise price as
provided in Section 4.4(d): (a) any shares of Stock to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation or
exercise of the Option, as applicable, occurs or arises, or as soon thereafter
as practicable; (b) such shares of Stock may be sold as part of a block trade
with other participants in the Plan in which all participants receive an average
price; (c) Holder will be responsible for all broker’s fees and other costs of
sale, and Holder agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale; (d) to the extent
the proceeds of such sale exceed the applicable tax withholding obligation or
exercise price, the Company agrees to pay such excess in cash to Holder as soon
as reasonably practicable; (e) Holder acknowledges that the Company or its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the applicable tax withholding obligation or exercise price; and (f) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Holder agrees to pay immediately upon demand to the
Company or its Subsidiary with respect to which the withholding obligation
arises, an amount sufficient to satisfy any remaining portion of the Company’s
or the applicable Subsidiary’s withholding obligation.

 

A-8